DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,201,783 (hereinafter Song).
As per claim 1, Song teaches a storage device comprising: a nonvolatile memory device (Song; Figure 4 Items 490 and 12) including a memory area including a first page corresponding to a first physical address and a second page corresponding to a second physical address (Song; Figure 31A); and a memory controller (Song; Figure 4 Item 430), wherein, after writing data at the first page based on a first write command corresponding to a first logical address (Song; Figure 25 Items S701 and S708), the memory controller is configured to write second data at the second page based on a second write command corresponding to a second logical address (Song; Claim 5) and to generate first check data corresponding to the first data (Song; Figure 25 Item S709) and second check data corresponding to the second data (Song; Claim 6), wherein the memory controller is further configured to recover the first and second physical addresses and the first and second logical addresses based on the second check data (Song; Claim 7).

As per claim 11, Song also teaches wherein, when a map including the first and second physical addresses and the first and second logical addresses is erased responsive to a power-off of the storage device, the memory controller is configured to recover the map (Song; Claim 7).

Allowable Subject Matter
Claims 12 – 20 are allowable.
Claims 2 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2 and 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the second check data includes sequence data having a value which is based on a continuity between the first and second logical addresses, as required by dependent claim 2, in combination with the other claimed limitations (emphasis added).  Prior art US Patent No. 8,171,205 teaches using sequence data to recover addresses in a memory system (8,171,205; Col 4 Lines 1 – 16 and Col 6 Lines 10 – 32).  However, the prior art does not teach wherein the sequence data has a value based on a continuity between the first and second logical addresses, as required by dependent claim 2.
Claim 3 would also be allowable because of its dependence upon allowable dependent claim 2.

Claim 4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone wherein the first check data is generated to include sequence data having a sequential identification value when a third write command received before the first write command corresponds to a third logical address before the first logical address, and id generated to include sequence data having a non-sequential identification value when the third write command does not correspond to the third logical address, as required by dependent claim 4, in combination with the other claimed limitations (emphasis added).  Prior art US Patent No. 8,171,205 teaches using sequence data to recover addresses in a memory system (8,171,205; Col 4 Lines 1 – 16 and Col 6 Lines 10 – 32).  However, the prior art does not teach the details of the sequence data generation as required by dependent claim 4.

Claims 5 and 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the second check data includes offset data having a value which is based on a difference between a reference logical address and the second logical address, as required by dependent claim 5, in combination with the other claimed limitations (emphasis added).  Prior art US Patent No. 8,171,205 teaches using sequence data to recover addresses in a memory system (8,171,205; Col 4 Lines 1 – 16 and Col 6 Lines 10 – 32).  However, the prior art does not teach the details of using an offset, as required by dependent claim 5.
Claim 6 would also be allowable because of its dependence upon allowable dependent claim 5.

Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the memory controller is configured to write the first check data at the second page together with the second data, based on the second write command, as required by in combination with the other claimed limitations (emphasis added).  The prior art of record teaches writing the check data, but does not teach writing the first check data to at the second page with the second data, based on the second write command, as required by dependent claim 7.

Claim 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein, after recovering the first and second physical addresses and the first and second logical addresses based on the second check data, the memory controller is further configured to skip reading the first check data after reading the second check data from the memory area, as required by dependent claim 8, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches recovering the addresses based on the check data, but does not teach the details of skipping reading the first check data, as required by dependent claim 8.

Claims 9 and 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein, after recovering a map including the first and second physical addresses and the first and second logical addresses based on the second check data, the memory controller is further configured to read a last page corresponding to a last logical address among a plurality of valid pages of the memory area, at which data are written, and then read the page at which the first check data are stored, as required by dependent claim 9, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches recovering the addresses based on the check data, but does not teach the details required by dependent claim 9.
Claim 10 would also be allowable because of its dependence upon allowable dependent claim 9.

generating, by the memory controller, target check data corresponding to the second data, based on a continuity between the target address and an address generated before the target address that corresponds to a third write command, and based on a difference between the reference address and the target address, as required by independent claim 12, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches generating check data for address recovery, but does not teach the details required by independent claim 12.
Claims 13 – 16 are also allowable because of their dependence, either directly or indirectly, upon allowable independent claim 12.

Claims 17 – 20 are allowable because the prior art of record fails to teach or suggest alone or in combination reading a last page storing data from among the plurality of pages; and recovering a portion of a map indicating physical page numbers corresponding to logical page numbers of pages from among the plurality of pages, based on check data from among the generated check data that corresponds to the last page, wherein the check data includes an offset value between a physical page number of a reference page of the plurality of pages and a physical page number corresponding to the check data, as required by independent claim 17, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches generating check data for address recovery and recovering a map, but does not teach the details required by independent claim 17.
Claims 18 – 20 are also allowable because of their dependence, either directly or indirectly, upon allowable independent claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181